Citation Nr: 1824251	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-24 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for a back disability.   

3.  Entitlement to service connection for blurred vision in left eye. 

4.  Entitlement to service connection for right hand disability. 

5.  Entitlement to service connection for joint pain. 

6.  Entitlement to service connection for migraine headaches. 

7.  Entitlement to service connection for a knee disability. 


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Esquire
ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from July 1972 to August 1973.  

These matters came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

By way of procedural history, the Board notes that the Veteran was initially service connected for his back disability in August 1978.  As such, the Board finds that as the Veteran's back disability is already service-connected the Veteran's June 23, 2009, claim for a back disability is interpreted as an application for increased rating for his already service-connected back disability.  Accordingly, as the issue of increased rating for a back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for joint pain, migraine headaches, and a knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of evidence is against the finding that the Veteran has a left ear hearing loss disability for VA benefits purposes.

2.  The Veteran was granted service connection for a back disability in an August 1978 rating decision by the RO.  

3.  The preponderance of the evidence is against a finding that the Veteran currently has a left eye disability, or that any such symptoms are etiologically related to any aspect of his active service. 

4.  The evidence of record is against a finding that the Veteran has a current right hand disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met. 38 U.S.C.A. §§ 101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2017).

2.  The Veteran's claim for service connection for a back disability is dismissed.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

4.  The criteria for entitlement to service connection for a right hand disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in February 2011. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696  (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2014 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the continuity of symptomatology language in § 3.303(b) restricts itself to chronic diseases found in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As both hearing loss and hypertension are among the chronic disease under § 3.309(a), continuity of symptomatology may serve to establish medical nexus. 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Left Ear Hearing Loss

The Veteran claims that his left ear hearing loss disability is due to his active service.  A review of the evidence of record, to include VA medical records and a VA audiological examination, show that the preponderance of the evidence is against a finding that the Veteran currently has a hearing loss disability in the left ear, as defined by VA regulation.  Therefore, the claim for service connection must be denied. 

In order for service connection to be granted for hearing loss, the requirements for service connection as defined in 38 C.F.R. § 3.385  need not be shown by the results of audiometric testing during a claimant's period of active service. 38 C.F.R. § 3.385 (2017); Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Impaired hearing is considered to be a disability for VA purposes if the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017). 

Therefore, the threshold question that must be addressed is whether the Veteran's claimed hearing loss qualifies as a disability, as defined by VA.  In the absence of proof of a present disability, there is no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223 (1992).

After a thorough review of the Veteran's service medicals records, post-service VA treatment records, and a VA audiological examination, the Board finds that the Veteran's hearing in his left ear does not meet the regulatory definition to constitute a hearing loss disability.  While the Veteran has complained of hearing loss, there is no objective evidence of loss of hearing in the left ear that constitutes a disability. 38 C.F.R. § 3.385 (2017). 

The Board notes that a close review the Veteran's service medical records (SMRs) does not show any objective results that demonstrates his hearing loss in the left ear rose to a level that would constitute a hearing loss disability under VA regulations.  The Board notes that since the Veteran's separation from service, post-service medical records also do not reveal any objective audiological examinations that show audiometric tests that show a hearing acuity in the Veteran's left ear severe enough to be considered a current hearing disability under VA regulation. 

At an April 2011 VA audiological examination, pure-tone thresholds for the left ear, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
LEFT
15
15
10
15
20

Speech audiometry results using the Maryland CNC were note for the left ear was 94 percent. 

The Board finds that the objective results from the hearing examination do not show the requisite levels of pure-tone thresholds or speech discrimination to constitute a current disability.  Hearing loss is considered a disability only when any of those above noted categories reach 40 decibels or higher, or at least three of those categories reach 26 decibels or greater.  38 C.F.R. § 3.385 (2017).  The Veteran's audiogram examination results represent the most severe results from any hearing test of record, to include the separation examination from service.  The Veteran's hearing acuity in his left ear remains below the criteria for a diagnosis of hearing loss.  The speech discrimination remains above the threshold to be considered a disability.

Therefore, the Board finds that without a current disability of left ear hearing loss, the claim for service connection cannot prevail.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board realizes that the Veteran has asserted that he does in fact have hearing loss in his left ear.  While the Board acknowledges that the Veteran may be competent to speak to the fact that his hearing is less than it was before, or as it was prior to service, he is not competent to speak to the specific level or severity of any hearing loss as it relates to achieving audiometric guidelines.  For the purposes of applying the laws and regulations administrated by VA, the level of impairment is determined by a mechanical application of the objective criteria of VA regulations. Here, the objective criteria are not met by the Veteran's hearing acuity, and therefore, the Veteran's left ear hearing loss cannot be considered a disability for which service connection may be granted. 

Finally, the Board acknowledges that the only VA examination afforded to the Veteran's for this claim was in April 2011, nearly seven years ago, and that such examination is temporally remote.  The Board finds that a review of the record does not indicate any allegations or show any evidence demonstrating an increased in the severity of the claimed hearing loss in the left ear.  Since the April 2011 VA examination, the Veteran has submitted several lay statements.  On no occasion has the Veteran expressed that the hearing in his left ear has worsened.  The Board notes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, the Board finds that while the April 2011 examination is remote, no evidence of a worsening condition has been demonstrated by the evidence of record, and that examination still adequately described the Veteran's current condition.
Therefore, the Board finds the evidence from the April 2011 VA audiological examination to be most probative in determining the proper diagnosis regarding the Veteran's claimed left ear hearing loss.

The Board further notes that a review of the additional medical evidence of record reveals no additional objective testing requisite to constitute hearing loss disability in the left ear.  Consequently, as the preponderance of evidence is against the finding of a current disability of left ear hearing loss for VA purposes, and the Veteran's claim of service connection for hearing loss must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (2012); 38 C.F.R. § 3.102  (2017).

Back Disability

The Board finds that in an August 1978 rating decision, the Veteran was granted service connection for a back disability, residual of a back injury, and assigned a noncompensable rating.  In a June 2009 application for compensation, the Veteran submitted a claim for service connection for a lumbar spine disability, reflected herein the title section.  However, as the Veteran is already service-connected for such a condition, the Board finds that the this claim is rendered moot, as there remains no further controversy of fact or law.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (2012); 38 C.F.R. §§ 20.101, 20.202 (2017).

Left Eye Disability

The Veteran contends that he has visual impairment in his left eye, to include blurred vision, and that such disability is related to his active service.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the Veteran's claim, as there is no evidence of either a diagnosed eye disability or any in-service injury or incurrence related to the Veteran's eyes.  Accordingly, the appeal must be denied. 

Service connection connotes many factors but basically it means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated during service. 38 U.S.C.A. §§ 1110 (2012).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

As a threshold question, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Board notes that there is insufficient actual medical evidence to demonstrate that the Veteran's has a diagnosed disability related to his left eye.  To this end, a thorough review of the competent medical records, to include the Veteran's SMRs during service, and post-service medical/ treatment records reveal no evidence of a left eye condition, or any visual impairment of either of the Veteran's eyes.  Even reviewing the multitudes of private medical/treatment letters demonstrate no diagnosis for an eye disability.  Similarly, medical records from the determination record from even the Social Security Administration also shows no diagnosable condition related to the Veteran's left eye, or claimed burry vision. 

However, the Board notes that the Veteran has continuously asserted that he suffers from recurrent blurred vision in his left eye.  The Board notes that while the Veteran is certainly competent to speak to observable symptoms such as blurred vision, he is, however, not competent, as a lay person to self-diagnose his own disability, and certainly not competent to speak to the etiology of the disability to active service.   

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2017).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) A layperson is competent to identify the medical condition (a layperson will be competent to identify the condition where the condition is simple, for example a broken leg); (2) The layperson is reporting a contemporaneous medical diagnosis; or (3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Here, the Board notes that there is no evidence of any medical professional providing an actual diagnosis of an eye disability.  While the Veteran can speak to symptoms such as blurred vision in his left eye, an eye disability would not constitute as simple diagnosable condition akin to a broken leg in which a lay person may appropriately diagnose.  The complexity of an eye disability is far outside the competency of a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994). There is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing his current visual impairment, to include the question of an etiologic relationship between such condition and his service; such are questions that much be answered by a medical professional, and may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  To this end, the Veteran has not reported having a diagnosis of a chronic, identifiable right eye disability by a medical professional or receiving treatment for blurred vision.  

Even considering the Veteran competent to speak to his blurred vision, the Board finds that blurred vision is a symptoms and not a disability in itself.  Service connection may not be granted for symptoms unaccompanied by a diagnosed disability.  Sanchez-Benitez v. Principi, 239 F.3d 1356  (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The record does not otherwise medically suggest that the Veteran has an underlying disability related to his left eye for which service connection can be granted.  In the absence of a clear diagnosis of a current disability, or any abnormality which is attributable to some identifiable disease or injury during service, an award of service connection is not warranted.
Therefore, the Board finds that the preponderance of the foregoing evidence is against a finding that the Veteran has a chronic, identifiable eye disability.  Medical/treatment records in-service are negative for any complaints or clinical findings of a chronic, identifiable left eye disability.  The post-service treatment records are similarly silent on any diagnosis or treatment for an eye disability. 

Absent the presence of chronic, identifiable right eye disability, the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted, and the appeal is denied.  In the absence of proof of a present disability, service connection cannot attach.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In arriving at this decision, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Hand Disability

The Veteran seeks to establish service connection for a right hand disability.  The Board notes that a review of the medical/treatment evidence of record reveal no evidence of a currently diagnosed right hand disability.  To this end, without a diagnosis of a claimed disability, service connection for the claimed disability cannot be granted.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Generally establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247 (1999).

Therefore, the threshold question that must be addressed is whether the Veteran's claimed right hand condition chronic, identifiable disability.  In the absence of proof of a present disability, there is no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223 (1992).

After a thorough review of the Veteran's service medicals records, and post-service VA treatment records, the Board finds that the Veteran's does not have a diagnosed right hand disability.  While the Veteran has complained of a right hand condition, there is no objective evidence of a medically based diagnosis, relating to his hand.
 
The Board notes that a close review the Veteran's SMRs do not show any incident, complaint, injury, or treatment for his hands.  Post-service medical records, do show some evidence of complaints related to the Veteran's right hand.  As an example, VA medical/treatment records from September 2004 and March 2006, noted that the Veteran had some gripping issues with his right hand.  The Veteran was noted complaint of loss of grip and dropping things with his right hand.  However, neither medical record noted a diagnoses or further discussion or testing related to this complaint.  Other than these incidents, the competent medical records are rather silent with regards to any treatment or diagnosis for any issues related to his hands. 

A thorough review of the Veteran's lay statements demonstrates no indication of a diagnosed right hand disability.  Indeed, the Veteran has not even provided lay statements describing the nature and/or severity of such a condition related to his right hand.  Statements to include his hand-written February 2011 statement in support of his claim, his notice of disagreement, and his substantive appeal (VA Form 9), are all silent with regards to any information or complaint of the type and character of his claimed right hand condition; to include any claims or assertion with regards to potential etiology of such a condition to his service. 

Although the Veteran is competent to describe the symptoms of loss of feeling of the hand, he is not competent to identify to what disability, if any, those symptoms are related.  Whether the Veteran has a disability of the right hand is a complex medical question involving internal and unseen system processes unobservable by the Veteran.  Here, as the Veteran has not even presented evidence or statements with regards to related symptoms of such claimed hand condition, the Board cannot find that a current disability is demonstrated by the evidence of record.  Even considering such treatment records noting some weakness, such is only considered a symptom, and not a diagnosis of a disability. 

The Board also finds that, even in the alternative, if the findings constitute a disability, the preponderance of the evidence supports a finding that any disability is less likely related to service, or caused or aggravated by a service-connected disability.  Specifically, the Veteran has not asserted, nor does the evidence demonstrate, that any disability related to the Veteran's right hand is etiologically related to his active service.  To this end, the Veteran has not provided any lay statements with regards to any in-service injury or incurrences which his current condition may be related to.  In this regard, a close review of the SMRs reveals no complaints, treatments, or diagnoses related to the Veteran's right hand.  As such, even considering the presence of an actual disability, which the Board does not conceded, service connection would remain unwarranted, and the claim denied. 

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability of the right hand, and such a claim for service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for left ear hearing loss is denied. 

Entitlement to service connection for a back disability is dismissed. 

Entitlement to service connection for a left eye disability is denied. 

Entitlement to service connection for a right hand disability is denied. 


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the remaining claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

With regard to the claim for service connection for painful joints, knees, and migraine headaches, the Board notes that the Veteran has not been provided examinations to ascertain the nature or etiology of these claimed disabilities.  The Veteran has continuously asserted that he suffers from joint pain, a knee disability, and migraine headaches, and that such are related rather to his service, or as secondary to his, now, service-connected back disability.  Specifically, with regards to the Veteran's joint and knee disability, in a February 2011 statement, the Veteran asserted that his knee and joint issues arose after falling improperly after a jump during his active service, and has bothered him since that time.  Similarly, there is some evidence suggesting that the Veteran's alleged joint pain, or pain disorder, may be related as secondary to his physiological aliments such as his service-connected back disability.  

The Board notes that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. §5103A (d) (2012); 38 C.F.R. §3.159 (c)(4) (2017); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Board finds that evidence has been submitted to suggest a potential nexus for his claimed joint, knee, and migraine disabilities, especially in lieu of the fact that the Veteran's back disability has been found to be already service-connected.  While the Board acknowledges that lay statements may not be competent to be dispositive of the claim, that evidence is sufficient to overcome the low threshold necessary to trigger VA's duty to provide an examination.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA medical records that are not already of record and associate them with the record.

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include records from any private treating physician.

3.  Schedule the Veteran for a VA examination of the  JOINTS, to include the KNEES.  The examiner must review the claims file and should note that review in the report.  Any studies or tests deemed necessary should be performed. The examiner should provide a complete rationale for any opinions provided.  

With regards to any joint disability, to include the Veteran's claimed joint-pain and knee disabilities, the examiner should examine the Veteran and opine as to the nature and etiology of any disabilities related to the Veteran's claimed bilateral knee disability or a joint-pain disability.  The examiner must explicitly address the Veteran's lay reports of knee disability onset during service after a fall from a jump and statements regarding symptoms since active service.  A complete rationale for all opinions should be provided.  The examiner is asked to provide an opinion and rationale for the following: 

(a) Is it at least as likely as not (50 percent probability or greater) that any knee or joint pain disability had its onset in service or is otherwise related to service?

(b) Is it at least as likely as not (50 percent probability or greater) that any knee or joint pain disability was caused by any service-connected disabilities, to specifically include his back disability, which is, and has been service-connected since 1978?

(c) Is it at least as likely as not (50 percent probability or greater) that any knee or joint pain disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by any service-connected disabilities, to specifically include his back disability, which is, and has been service-connected since 1978? 

(d) The examiner must reconcile any opinion with the examinations and opinions already of record.

4.  Then, schedule the Veteran for a VA examination with a medical doctor.  The examiner must provide an opinion with regard to the etiology of any headaches disability, and whether it is at least as likely as not related to the Veteran's active service or is caused or aggravated by service-connected disabilities.  The examiner must review the claims file and should note that review in the report. The examiner is asked to provide an opinion and rationale for the following: 

 (a) Is it at least as likely as not (50 percent probability or greater) that any headache disability had its onset in service or is otherwise related to service?

 (b) Is it at least as likely as not (50 percent probability or greater) that any headache disability was caused by any service-connected disabilities, to specifically include his back disability, which is, and has been service-connected since 1978, tinnitus, and the combined effects of all of the service-connected disabilities and any medications used to treat the service-connected disabilities?

 (c) Is it at least as likely as not (50 percent probability or greater) that any headache disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by any service-connected disabilities, to specifically include his back disability, which is, and has been service-connected since 1978, tinnitus, and the combined effects of all of the service-connected disabilities and any medications used to treat the service-connected disabilities?  If the examiner determines no aggravation of headaches exists to constitute a finding of service connection, the examiner should specifically cite the evidence and rationale for a finding that no aggravation can be found. 

5.  Then, issues a ratings decision considering the Veteran's claim for increased rating for his already service-connected back disability.  In that decision, the RO must note a finding, and adjusting its records to reflect, that the Veteran's back disability had been previously service-connected, albeit noncompensable, since August 1978.  In the rating decision, the RO must evaluate the nature and severity of the Veteran's back condition since his initial claim in June 23, 2009. 

6.  After such rating decision has been made, then, readjudicate the remaining claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


